IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00236-CV

VARIAN MEDICAL SYSTEMS, INC.,
                                                             Appellant
v.

JANICE KENOYER AND ELEKTA, INC.,
                                                             Appellees



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 85321


                           MEMORANDUM OPINION


       Appellant, Varian Medical Systems, Inc., and appellees, Elekta, Inc. and Janice

Kenoyer, have filed a joint motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.

Further, pursuant to their joint motion, the parties will bear their own costs.
                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 8, 2013
[CV06]




Varian Medical Systems, Inc. v. Kenoyer                 Page 2